                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA


 ZACH HILLESHEIM,

                Plaintiff,
                                                      Case No. 8:19-cv-00101-SMB
 v.

 AUTO-1 TOWING, INC.; and WDW
 ENTERPRISES LLC,                                                     ORDER

                Defendants.


       The parties filed a Stipulation of Dismissal With Prejudice (Filing No. 17).

       Having considered the matter, the Stipulation (Filing No. 17) is granted. In accordance

with the Stipulation, this action is dismissed with prejudice. Judgment shall be entered by separate

document.

       Dated August 28, 2019.


                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
